This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0996

                In the Matter of the Welfare of the Child of: D. C., Parent

                                 Filed December 5, 2016
                                        Affirmed
                                      Hooten, Judge

                               Ramsey County District Court
                                 File No. 62-JV-15-2514

Nicole S. Gronneberg, St. Paul, Minnesota (for appellant D.C.)

John J. Choi, Ramsey County Attorney, Kathryn M. Eilers, Assistant County Attorney, St.
Paul, Minnesota (for respondent Ramsey County Community Human Services
Department)

Thomas Nolan, St. Paul, Minnesota (for guardian ad litem)

       Considered and decided by Larkin, Presiding Judge; Hooten, Judge; and Smith,

John, Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

       On appeal from the termination of her parental rights, appellant mother argues that

the district court failed to make reasonable efforts to reunite her with her child. We affirm.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                                          FACTS

       At the time of trial, appellant D.C. was the biological mother of three children:

K.D.D., born in August 2007; D.D.C., born in May 2009; and D.M.C., born in October

2012. Only appellant’s parental rights to D.M.C. are at issue in this appeal.1 The county

filed a petition to terminate appellant’s parental rights to D.M.C. on September 18, 2015.

A trial was held on the matter over four days: December 15, 2015; March 28-29, 2016; and

May 9, 2016. The following evidence was presented at trial.

       Respondent Ramsey County Community Human Services Department (the county)

first provided child protection services to appellant from 2008 to 2009. At that time,

appellant received parenting education and the services of a public health nurse. Appellant

received in-home parenting services beginning in February 2009. The county obtained a

diagnostic assessment for appellant and provided her with bus cards, a car seat, a bassinet,

a double stroller, and gift cards to a grocery store. Because she failed to continue attending

high school, appellant lost her Minnesota Family Investment Program (MFIP) benefits.

The county obtained special needs daycare for the children until appellant was back on

MFIP. During the time that she was receiving these services, appellant committed the

offense of malicious punishment of a child against her nine-year-old brother. The county

made a maltreatment determination against appellant as a result of this incident.

       Appellant received further child protection services beginning in June 2013 after a

neighbor saw marks on D.D.C.’s back. Doctors at the Midwest Children’s Resource Center


1
 The parental rights of R.L., the adjudicated father of D.M.C., were terminated on March
28, 2016.

                                              2
(MCRC) examined both K.D.D. and D.D.C. and determined that the children had injuries

consistent with physical abuse. During an interview with a county employee, appellant

stated that she “whooped [the children] hard.”       The county made a maltreatment

determination, and appellant was convicted of malicious punishment of a child. All three

children were put in out-of-home placement.

      In 2013, Michelle Seymore was assigned as the primary child protection worker for

the family and continued to be the assigned social worker throughout the termination

proceedings.   Seymore created a case plan for appellant, which included parenting

education, and helped appellant with finding housing, coordinating with her probation

officer, and moving to Nebraska.

      Sometime in the summer or fall of 2013, the county referred appellant to a parenting

trainer. Appellant met with the trainer from October 2013 to February 2014. The trainer

taught appellant how to find and access resources and worked with appellant on parenting

skills. Appellant told the trainer a number of times that she wanted her children to live

with K.D., a woman who had been like a mother to appellant. The trainer observed that

appellant did not seem committed to improving her parenting skills. At the time that the

trainer’s parenting education work with appellant ended in February 2014, the trainer

believed that appellant was not committed to making the changes necessary to become a

good parent.

      After 152 days in out-of-home placement, the children were returned to appellant’s

care for a trial home visit. The trial home visit ended 17 days later, when appellant was

arrested, and subsequently convicted, of driving while impaired (DWI). After the trial


                                           3
home visit failed, the children went to live with K.D. at her home in Nebraska. The children

lived in Nebraska with K.D. for a total of 179 days—from December 2013 to June 2014—

before they were returned to appellant’s care. The child protection case was subsequently

dismissed.

       Appellant was involved with child protection a third time in January 2015, after

D.D.C. reported that he had been sexually abused by two of appellant’s brothers. Medical

staff at MCRC interviewed and examined D.D.C. regarding the sexual abuse. MCRC staff

noted physical injuries to D.D.C., specifically several areas of abraded or scabbed lesions

on his face and neck and two long, parallel, linear, red blanching marks below his right

shoulder. When asked about D.D.C.’s injuries, appellant denied harming him and stated

that she had had parenting classes that taught her appropriate disciplinary techniques.

MCRC staff recommended that D.D.C. see a therapist who specializes in working with

victims of child sexual abuse. Appellant failed to obtain therapy for D.D.C.

       During this involvement with child protection, an intake child protection worker

made a referral to a social service agency so that appellant could obtain furniture for her

apartment. Though the furniture provided by the program is free, the county paid for the

agency’s application and furniture delivery fees.

       Appellant became involved with child protection a fourth time in April 2015 after

K.D.D. reported to school staff that her mother had choked her, lifted her off the ground,

and threatened her. K.D.D. stated that she was afraid to go home. The responding police

officer determined that the children needed to be placed on a police hold, rather than

returned to appellant’s care. A child protection worker interviewed K.D.D., who again


                                             4
stated that her mother choked her and lifted her off the ground. K.D.D. and D.D.C. both

reported that appellant had slapped D.D.C the previous day and stated that they did not

want to return home because they were scared. K.D.D. and D.D.C. gave consistent

accounts of abuse by appellant to Seymore and the guardian ad litem (GAL). The county

made a third maltreatment determination against appellant.

       When appellant learned that K.D.D. and D.D.C. had been put on a police hold,

appellant called K.D. and asked if K.D. would come to Minnesota to take D.M.C. In April

2015, D.M.C. was placed with K.D. and remained there through the termination

proceedings.

       In May 2015, a case aide for the county provided appellant with a case plan, and

appellant signed the plan and returned it. The case plan required, among other things, that

appellant undergo parenting education, a parenting assessment, a mental health assessment,

anger management, and counseling. The case aide transported K.D.D. and D.D.C. to visits

with appellant and supervised the visits. The case aide noted that appellant always came

late to the visits and always brought someone else with her. The case aide stated that

appellant spent most of her time interacting with the adults she brought with her to the

visits, rather than the children.

       In June 2015, both K.D.D. and D.D.C. were scheduled to fly to Hawaii for an

extended visit with their father. Appellant testified that she was not notified that the two

older children were being sent to Hawaii and that she was not offered a farewell visit. The

case aide testified that she informed appellant of the farewell visit and asked that appellant




                                              5
bring clothes for the children, but appellant refused. Appellant did not attend the farewell

visit.

         Seymore testified that when she first started working with appellant in 2015, their

communication was “great.” However, appellant’s communication dropped off in May

2015 and there were “long periods of silence throughout [the] case.” Indeed, appellant

agreed that she had virtually no contact with Seymore between May 2015 and December

2015. During the pendency of the case, appellant frequently moved between Minnesota

and Nebraska. Prior to December 2015, appellant did not comply with any aspects of her

case plan. Furthermore, appellant failed to keep the county apprised of her address, despite

court orders directing her to inform the county of any address changes. Appellant’s

frequent moves interfered with her ability to access services. After trial started, Seymore

began making referrals for a number of services because it was at that point that she and

appellant resumed having ongoing contact.

         During the trial, in early 2016, appellant underwent a parenting assessment and

psychological evaluation. Appellant falsely reported to the evaluator that she obtained

therapy for D.D.C. after he was sexually abused. The evaluator opined that appellant

lacked empathy for exposing her children to domestic violence, instability and

inconsistency in parenting, and physical abuse. The evaluator diagnosed appellant with

posttraumatic stress disorder and alcohol use disorder and as having borderline and

histrionic personality disorder features. The evaluator recommended that appellant address

her mental health needs through long-term individual therapy.           The evaluator also

recommended that appellant receive psychiatric medication evaluation and treatment,


                                              6
dialectical behavioral therapy skills training, anger management and skills training, and

parenting education and skills training. The evaluator opined that “[t]he prognosis appears

poor for [appellant] being able to meet her individual mental health needs and therefore

being able to meet her child’s growing needs and maintaining his safety in the near future.”

The evaluator opined that D.M.C. would be at risk of physical harm in appellant’s care if

she did not receive the recommended services.

       On the first day of trial, December 15, 2015, appellant testified that she had not used

any drugs other than alcohol and marijuana in the previous six months. But, appellant’s

hair follicle sample tested positive for cocaine and oxycodone from the time period

between late September 2015 and late December 2015. There is no evidence in the record

suggesting that appellant had been prescribed oxycodone. After Seymore made a referral

for random urinalysis (UA) testing, appellant had to submit to UA testing twice a week and

she provided clean UAs.

       Appellant’s case plan required that she undergo counseling. Appellant initially

testified that she had been meeting with a therapist named Michael Yow for approximately

a year, but later testified that her therapist’s name was Michael Yar. Appellant was unable

to provide an address for her therapist or explain how she paid for the sessions.

       After considering this evidence, the district court filed an order terminating

appellant’s parental rights to D.M.C. As of the date of the district court’s order, D.M.C.

had been in out-of-home placement for a total of 872 days, well beyond the permanency

deadline established by Minnesota law. See Minn. Stat. § 260C.503 (2014) (providing that

district court must commence permanency proceedings no later than 12 months after child


                                              7
is placed in foster care). The district court concluded that the county had proven by clear

and convincing evidence that appellant’s parental rights should be terminated on three

separate statutory grounds: failure to comply with parental duties; palpable unfitness; and

failure of reasonable efforts by the county to correct the conditions leading to out-of-home

placement. See Minn. Stat. § 260C.301, subd. 1(b)(2), (4), (5) (2014). The district court

also determined that termination of appellant’s parental rights was in the best interests of

D.M.C., the county made reasonable efforts to reunite D.M.C. with appellant, and the

provision of further services to appellant to reunify her with D.M.C. “would be futile and

unrealistic under the circumstances of this case.” This appeal followed.

                                      DECISION

       Appellant argues that the district court abused its discretion by determining that the

county made reasonable efforts to reunite the family.2 Courts presume that parents are fit

to care for their children, and “[p]arental rights may be terminated only for grave and

weighty reasons.” In re Welfare of Child of J.K.T., 814 N.W.2d 76, 87 (Minn. App. 2012)

(quotation omitted). The petitioning county has the burden of proving by clear and

convincing evidence that the parent is unfit under at least one of the statutory grounds. Id.;

see Minn. Stat. § 260C.317, subd. 1 (2014) (requiring clear and convincing evidence of

statutory ground to terminate parental rights).


2
  Although appellant purports to challenge the district court’s determination that there was
a statutory ground for termination of her parental rights and the district court’s conclusion
that termination of appellant’s parental rights is in the best interests of D.M.C., appellant’s
arguments are limited to her contention that the county failed to make reasonable efforts.
Therefore, we only address appellant’s argument that the county failed to make reasonable
efforts.

                                              8
       A reviewing court “gives considerable deference to the district court’s decision to

terminate parental rights,” but “closely inquire[s] into the sufficiency of the evidence to

determine whether it was clear and convincing.” In re Welfare of Children of S.E.P., 744
N.W.2d 381, 385 (Minn. 2008).          We give the district court’s decision considerable

discretion because the district court “is in a superior position to assess the credibility of

witnesses.” In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996). We review the

district court’s factual findings for clear error. In re Welfare of Children of J.R.B., 805
N.W.2d 895, 901 (Minn. App. 2011), review denied (Minn. Jan. 6, 2012). This court will

affirm a district court’s decision to terminate parental rights if at least one statutory ground

is supported by clear and convincing evidence, termination is in the best interests of the

child, and the county made reasonable efforts to reunite the family. S.E.P., 744 N.W.2d at

385.

       Minnesota law requires that a district court make “specific findings” in every

termination proceeding “that reasonable efforts to finalize the permanency plan to reunify

the child and the parent were made” or “that reasonable efforts for reunification [were] not

required” as set forth in Minn. Stat. § 260.012 (2014). Minn. Stat. § 260C.301, subd. 8

(2014). The district court must make “individualized and explicit findings regarding the

nature and extent of efforts made by the social services agency to rehabilitate the parent

and reunite the family.” Id., subd. 8(1).

              When determining whether reasonable efforts have been made,
              the [district] court shall consider whether services to the child
              and family were:
                     (1) relevant to the safety and protection of the child;
                     (2) adequate to meet the needs of the child and family;


                                               9
                     (3) culturally appropriate;
                     (4) available and accessible;
                     (5) consistent and timely; and
                     (6) realistic under the circumstances.

Minn. Stat. § 260.012(h). Alternatively, the district court may conclude that “provision of

services or further services for the purpose of rehabilitation is futile and therefore

unreasonable under the circumstances.” Id.

       “Reasonable efforts at rehabilitation are services that go beyond mere matters of

form so as to include real, genuine assistance.” In re Welfare of Children of S.W., 727
N.W.2d 144, 150 (Minn. App. 2007) (quotations omitted), review denied (Minn. Mar. 28,

2007). Determining whether the county provided reasonable efforts requires consideration

of the length of the county’s involvement, the nature of the problems presented, and the

quality of the effort given. J.K.T., 814 N.W.2d at 88. We review a district court’s finding

that the county made reasonable efforts to reunite the family for clear error. See J.R.B.,
805 N.W.2d at 901. “A finding is clearly erroneous if it is either manifestly contrary to the

weight of the evidence or not reasonably supported by the evidence as a whole.” In re

Children of T.R., 750 N.W.2d 656, 660–61 (Minn. 2008) (quotation omitted).

       We conclude that the district court’s determination that the county made reasonable

efforts to reunify appellant and D.M.C. is supported by clear and convincing evidence and

does not constitute error. The county provided extensive services to appellant throughout

her lengthy history with child protection.        During her first involvement with child

protection in 2008 to 2009, the county made a referral for a public health nurse and

parenting education, provided appellant with in-home parenting, obtained a diagnostic



                                             10
assessment for appellant, provided appellant with supplies to help her care for her children,

and obtained special needs daycare for appellant’s children.      Child protection provided

appellant with case plans for the children in 2013 to 2014, during her second involvement

with child protection. The county also referred appellant to a parenting trainer, helped her

secure housing, and coordinated with appellant’s probation officer. Appellant attended and

completed anger management and chemical dependency treatment and received individual

therapy. The county made a referral to an agency for furniture during appellant’s third

involvement with child protection.

       During appellant’s fourth involvement, the county provided appellant with a case

plan, which appellant signed on May 20, 2015. Among other things, the case plan included

parenting education, a mental health assessment, anger management, counseling, a

parenting assessment and chemical dependency assessments. Prior to the first court

hearing in this case, a child protection worker met with appellant to discuss a visitation

plan, the children’s needs, and potential placements for the children.           The county

transported the two older children to visits with appellant and supervised the visits and

arranged a farewell visit between the two older children, appellant, and D.M.C.

       Appellant argues that the county did not provide her with any services during the

first eight months of the current child protection case. First, we note that since the

beginning of the child protection matter, appellant maintained that she is a good parent, she

does not need services, and services will not improve her parenting skills. Indeed, during

her parenting assessment and psychological evaluation, after the first day of trial, appellant

denied that she needed services to help her with parenting issues.


                                             11
       Moreover, while the county did not provide any referrals to appellant before the first

day of trial, appellant greatly impeded her ability to receive services from the county.

According to Seymore, there were “long periods of silence” throughout the case, but

communication picked up in December around the time the termination trial began.

Seymore testified that she had difficulty contacting appellant by phone. The GAL testified

that it generally took her two or three days to reach appellant by phone, appellant’s phone

number changed during the case, and she was only able to find out appellant’s new phone

number by making calls to appellant’s family members.

       Appellant moved and traveled back and forth between Minnesota and Nebraska

during the case, but failed to keep Seymore apprised of her address, interfering with her

ability to receive services. Seymore testified that most of the time she was not sure where

appellant was and that there were occasions when appellant stated that she was living in

one state, when she was really living in another state. Seymore stated that there have been

instances where she worked to provide services for appellant in one state only to learn that

appellant has moved back to the other state and that appellant’s “[m]oving back and forth

made it impossible to provide services.” Appellant’s moves also interfered with her

medical coverage, creating a barrier to her ability to access services.

       Seymore began making referrals for appellant after the first day of trial because that

was when she started to have ongoing contact with appellant. Seymore made referrals for

random UAs, hair follicle testing, a chemical dependency assessment, a parenting

assessment, and a psychological evaluation. Seymore and the GAL arranged a meeting

with appellant in January 2016 to review the updated case plan. However, appellant


                                             12
disputed whether her children were in need of services and began screaming at Seymore

before storming out of the meeting.

       During the proceedings, appellant failed to take advantage of the opportunity to visit

D.M.C, despite the county’s efforts to facilitate such visitation. Seymore testified that at

first appellant did not communicate with Seymore or request any visits with D.M.C.

Seymore testified that she later set up supervised visits for appellant with D.M.C. in

Nebraska, but prior to the first visit, appellant returned to Minnesota. Though appellant’s

fiancé testified that appellant had been to Nebraska approximately half a dozen times

during the three months between the first and third days of trial, appellant never told

Seymore that she was visiting Nebraska and would like to visit D.M.C.

       Appellant contends that she asked Seymore for guidance on case plan requirements

on multiple occasions throughout the case, but Seymore responded by telling appellant that

she did not know what appellant needed and that appellant would have to come up with

her own services. Seymore testified that appellant came to her office in August 2015 and

asked what she could do to get her children back. Seymore stated that she told appellant

something to the effect of “You tell me what you need. I don’t know what you need. I

gave you what I thought you needed and that didn’t work.” Seymore testified that appellant

then stormed out of her office and “cried and screamed down the hall talking about she’s a

good mom, that she [doesn’t] abuse her kids.” Seymore testified that she gave appellant a

similar response when appellant came to Seymore in October 2015 asking what she could

do to get her children back. Seymore clarified that her reference to efforts in the past

referred to the services provided in the prior child protection matters and her efforts to


                                             13
engage appellant in the case plan at the beginning of the fourth child protection matter.

Seymore explained that she was looking for suggestions.           Seymore testified, “[I]t’s

important for parents to be able to have a conversation about what they need, have some

insight about where their deficiencies are. And then my role would be to find services that

then fit into those deficiencies in order to create long-term behavior change.” At this point,

appellant had been provided with the case plan, had received extensive services in the prior

child protection cases, but continued to demonstrate the same parenting deficiencies.

Under these circumstances, Seymore’s attempts to seek insight into what services would

enable appellant to remedy her parenting deficiencies were reasonable.

       Finally, appellant argues that this case is similar to In re Children of T.R. In T.R.,

the county did not provide the noncustodial father a valid chemical dependency evaluation,

despite his acknowledged drug and alcohol use, and did not offer the father chemical

dependency treatment. 750 N.W.2d. at 666. Additionally, the county did not provide

appellant with services to help the father to understand the proceedings, despite his lack of

verbal skills and low average I.Q., and the county did not visit the home the father rented

in order to comply with the case plan’s requirement to obtain suitable housing. Id. After

contrasting the substantial services the mother received with the services offered to the

father and noting that no services were offered to address the father’s lack of verbal skills

and difficulty in understanding the proceedings, the Minnesota Supreme Court held that

the county’s efforts with regard to the father were not reasonable and reversed the

termination of his parental rights. Id.




                                             14
       The facts of this case are distinguishable. Appellant received extensive services,

including parenting education, therapy, chemical dependency treatment, and anger

management services in prior child protection cases. In the child protection matter that led

to the termination proceedings, the county provided appellant with a case plan that required

appellant to undergo parenting education, a parenting assessment, a mental health

assessment, anger management, and counseling.           However, appellant’s own actions

impeded the county’s ability to provide services, as appellant completely failed to engage

with the case plan during the first eight months of the case, failed to keep in contact with

Seymore, and moved back and forth between Minnesota and Nebraska. And, there is no

indication in this case that appellant did not understand the termination proceedings.

       Appellant argues that her case is like T.R. because the county did not make any

referrals for services after receiving the results of her evaluations, specifically focusing on

the recommendations of the parenting assessment and psychological evaluation report.

Seymore made the referral for those services sometime after the first day of trial in

December 2015. The evaluator met with appellant on three dates to complete these

evaluations: January 12, 2016; January 19, 2016; and March 22, 2016. The written report

was drafted on March 28. Seymore testified that she received the parenting assessment

and psychological evaluation report approximately six to eight weeks before the final day

of trial in May 2016. On March 28, appellant testified that she was planning on moving

back to Nebraska the following day.          Given the relatively late completion of the

assessments, appellant’s frequent moves and history of failure to keep the county apprised

of her whereabouts, and Seymore’s testimony that it takes longer to set up services out of


                                              15
state, the county’s failure to make further referrals for appellant in the last few weeks before

the final day of trial is not unreasonable.

       In conclusion, the record shows that the county provided appellant with extensive

services in her three prior involvements with child protection. In the fourth child protection

involvement, appellant failed to engage in the case plan until the first day of trial and the

county’s attempts to engage appellant in services were impeded by appellant’s belief that

she did not need services, her frequent moves between Minnesota and Nebraska, and her

failure to keep in contact with the county. Under these circumstances, we cannot say that

the district court’s finding that further services would be futile and unrealistic is clearly

erroneous. We conclude that the district court’s determination that the county made

reasonable efforts to reunify appellant and D.M.C. is supported by clear and convincing

evidence and does not constitute error.

       Affirmed.




                                              16